
	
		I
		111th CONGRESS
		1st Session
		H. R. 4290
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Hare (for
			 himself, Ms. Schakowsky,
			 Mr. Stupak,
			 Mr. Cohen,
			 Ms. Kilpatrick of Michigan,
			 Mr. Jackson of Illinois,
			 Mr. Kildee,
			 Ms. Sutton,
			 Mr. Courtney,
			 Ms. Edwards of Maryland,
			 Mr. Meeks of New York,
			 Mr. Oberstar,
			 Mr. Rush, Mr. Andrews, Ms.
			 Clarke, Ms. DeLauro,
			 Ms. Fudge,
			 Mr. Grayson,
			 Mr. Gutierrez,
			 Mr. Kennedy,
			 Ms. Woolsey,
			 Mr. Weiner,
			 Mr. Scott of Virginia,
			 Ms. Slaughter,
			 Mr. Hall of New York,
			 Mr. Gene Green of Texas,
			 Mr. Nadler of New York,
			 Mr. Carson of Indiana,
			 Ms. Jackson-Lee of Texas,
			 Mr. Michaud,
			 Mr. Tonko,
			 Mr. Doyle,
			 Ms. Berkley,
			 Ms. Hirono,
			 Ms. Shea-Porter,
			 Ms. Chu, Ms. Watson, Mr.
			 Grijalva, Mr. Luján,
			 Ms. Tsongas,
			 Mr. Loebsack,
			 Mr. Price of North Carolina,
			 Mr. Hastings of Florida,
			 Mr. Rothman of New Jersey,
			 Mr. Garamendi,
			 Mr. Kagen,
			 Mr. Sablan,
			 Mr. Ellison,
			 Mr. Cleaver,
			 Mr. Larson of Connecticut, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on the Judiciary,
			 Science and Technology,
			 Natural Resources,
			 Agriculture,
			 Financial Services, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish the New Economy Grant Program through the
		  Department of Labor to create public works jobs on State and local lands and
		  community-based public interest projects, to direct aid to State and local
		  governments for the retention and rehiring of certain public employees, and
		  provide direct aid to the Departments of Agriculture and Interior to create
		  public works jobs to address their deferred maintenance items.
	
	
		1.Short titleThis Act may be cited as the
			 New Deal for a New Economy
			 Act.
		2.New Economy State
			 Stabilization Fund
			(a)Department of
			 Education
				(1)AllocationNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Education shall allocate amounts
			 made available under section 9(1) to each State in proportion to the amount
			 received by all local educational agencies in the State under part A of title I
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)
			 for the previous fiscal year relative to the total amount received by all local
			 educational agencies in every State under such part for such fiscal
			 year.
				(2)In-State grants
			 to local educational agenciesFrom the amount allocated to a State under
			 paragraph (1), each eligible local educational agency in the State shall
			 receive an amount in proportion to the amount received by such local
			 educational agency under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year
			 relative to the total amount received by all local educational agencies in the
			 State under such part for such fiscal year. A State shall make and distribute
			 the amount allocated to such State not later than 90 days of receiving such
			 funds from the Secretary of Education.
				(3)Special
			 RuleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3)) shall
			 not apply to paragraph (1) or (3).
				(4)Use of
			 fundsA local educational agency receiving an allocation under
			 paragraph (2) may use such funds only for the following purposes:
					(A)To hire new employees, which includes
			 filling existing vacancies that are no longer funded in the budgets of State or
			 local educational agencies.
					(B)To rehire employees who have been laid-off
			 during the year prior to the date of enactment of this Act as a result of
			 reduced budgets of State or local educational agencies.
					(C)To continue to employ employees who are
			 scheduled to be laid-off on a future date as a result of reduced budgets of
			 State or local educational agencies. Such agencies may not pay an employee with
			 funds provided under this subsection until the date of that employee’s
			 scheduled lay-off.
					(D)To prevent furloughs that are scheduled as
			 a result reduced budgets of State or local educational agencies.
					(5)Limitation on
			 use of fundsNo funding under
			 this subsection can be used to layoff, furlough, terminate, or reduce the
			 working hours of any existing employee.
				(6)Federal funds to
			 supplement, not supplant, non-Federal fundsA State educational agency or local
			 educational agency shall use Federal funds received under this subsection only
			 to supplement the funds that would, in the absence of such Federal funds, be
			 made available from non-Federal sources for the education of pupils
			 participating in programs assisted under this part, and not to supplant such
			 funds.
				(b)Department of
			 Justice
				(1)Grants through
			 the COPS programFrom amounts
			 made available under section 9(2), the Attorney General shall award grants to
			 State, local, or tribal law enforcement agencies through the Community Oriented
			 Policing Services program (COPS) and in accordance with the allocation
			 procedures provided in section 1001(a)(11)(B) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (41 U.S.C. 3791(a)(11)(B)).
				(2)Use of
			 fundsA State, local, or
			 tribal law enforcement agency receiving a grant pursuant to this subsection may
			 use such funds only for the following purposes:
					(A)To hire new police officers, which includes
			 filling existing officer vacancies that are no longer funded in the State,
			 local, or tribal law enforcement agency budget.
					(B)To rehire officers who have been laid-off
			 during the year prior to the date of enactment of this Act as a result of
			 reduced State, local, or tribal law enforcement agency budgets.
					(C)To continue to employ officers who are
			 scheduled to be laid-off on a future date as a result of reduced State, local,
			 or tribal law enforcement agency budgets. Such agencies may not pay an officer
			 with funds provided under this subsection until the date of that officer’s
			 scheduled lay-off.
					(D)To prevent furloughs that are currently
			 scheduled as a result of reduced State, local, or tribal law enforcement agency
			 budgets.
					(3)Limitation on
			 use of fundsNo funding under
			 this subsection can be used to layoff, furlough, terminate, or reduce the
			 working hours of any existing employee.
				(4)Federal funds to
			 supplement, not supplant, non-Federal fundsA State, local, or tribal law enforcement
			 agency shall use Federal funds received under this subsection only to
			 supplement the funds that would, in the absence of such Federal funds, be made
			 available from non-Federal sources to hire new employees, and not to supplant
			 such funds.
				(c)Department of
			 Homeland Security
				(1)Grants through
			 the SAFER grant programFrom amounts made available under section
			 9(3), the Secretary of Homeland Security, through the Administrator of the
			 United States Fire Administration, shall award grants directly to career,
			 volunteer, and combination fire departments through the Staffing for Adequate
			 Fire and Emergency Response grant program (SAFER) and in accordance with the
			 procedures set forth in section 34 of the Federal Fire Prevention and Control
			 Act of 1974, except that grants awarded pursuant to this subsection shall be
			 for a 3-year period and fire departments shall not be required to contribute
			 non-Federal funds for such period. Any fire department seeking a grant under
			 this subsection shall commit to retaining for at least 1 year beyond the
			 termination of the grant any firefighters hired with funds provided pursuant to
			 this subsection.
				(2)Use of
			 fundsA fire department
			 receiving a grant pursuant to this subsection may use such funds only for the
			 following purposes:
					(A)To hire new firefighters, which includes
			 filling existing vacancies that are no longer funded in department
			 budgets.
					(B)To rehire firefighters who have been
			 laid-off during the year prior to the date of enactment of this Act as a result
			 of reduced department budgets.
					(C)To continue to employ firefighters who are
			 scheduled to be laid-off on a future date as a result of reduced department
			 budgets. Such departments may not pay a firefighter with funds provided under
			 this subsection until the date of that firefighter’s scheduled lay-off.
					(D)To prevent furloughs that are scheduled as
			 a result of reduced department budgets.
					(3)Limitation on
			 use of fundsNo funding under
			 this subsection can be used to layoff, furlough, terminate, or reduce the
			 working hours of any existing employee.
				(4)Federal funds to
			 supplement, not supplant, non-Federal fundsA fire department shall use Federal funds
			 received under this subsection only to supplement the funds that would, in the
			 absence of such Federal funds, be made available from non-Federal sources to
			 hire new firefighters, and not to supplant such funds.
				(d)Department of
			 Commerce
				(1)Public Works and
			 Economic Development GrantsFrom amounts made available under section
			 9(4), the Secretary of Commerce shall award grants to States, cities or other
			 political subdivisions of a State or a consortium of political subdivisions, or
			 Indian tribes based on the procedures and criteria set forth in section 201 of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) to
			 assist such States, cities or other political subdivisions of a State, or
			 Indian tribes in maintaining the basic services of government by preventing
			 lay-offs and assisting in the hiring of essential government employees such as
			 sanitation workers, administration workers, public health and emergency service
			 providers, corrections, probation, and parole officers, and social
			 workers.
				(2)Use of
			 fundsA State, city, or Indian tribe receiving an allocation
			 under paragraph (1) may use such funds only for the following purposes:
					(A)To hire new employees, which includes
			 filling existing vacancies that are no longer funded in the budgets of the
			 State, city, or Indian tribe.
					(B)To rehire employees who have been laid-off
			 during the year prior to the date of enactment of this Act as a result of
			 reduced budgets of the State, city, or Indian tribe.
					(C)To continue to employ employees who are
			 scheduled to be laid-off on a future date as a result of reduced budgets of the
			 State, city, or Indian tribe. The State, city, or Indian tribe may not pay an
			 employee with funds provided under this subsection until the date of that
			 employee’s scheduled lay-off.
					(D)To prevent furloughs that are scheduled as
			 a result reduced budgets of the State, city, or Indian tribe.
					(3)Limitation on
			 use of funds
					(A)In
			 generalNo funding under this subsection can be used to layoff,
			 furlough, terminate, or reduce the working hours of any existing
			 employee.
					(B)Certain workers
			 ineligibleConsistent with subsection (a), (b), and (c), grants
			 made under this subsection may not be used to hire or pay the salary or wages
			 of an employee who is a teacher, police officer, or firefighter.
					(4)Federal funds to
			 supplement, not supplant, non-Federal fundsA fire department shall use Federal funds
			 received under this subsection only to supplement the funds that would, in the
			 absence of such Federal funds, be made available from non-Federal sources to
			 hire new firefighters, and not to supplant such funds.
				3.New Economy Grant
			 Program
			(a)EstablishmentThere is established in the Department of
			 Labor a New Economy Grant Program through which the Secretary of Labor is
			 authorized to provide grants for the creation of new jobs on specific public
			 works projects carried out by State or local governments, and community-based
			 public interest projects carried out by nonprofit organizations.
			(b)Specific project
			 grantsFrom the amounts made
			 available under section 9(5)—
				(1)set aside an
			 amount for each State based on the population of each State and the relative
			 unemployment rate in each such State; and
				(2)from such amounts
			 set aside for each State under paragraph (1), award grants directly to eligible
			 entities described in subsection (c) in each such State on the basis of
			 applications submitted by such entities for specific public works projects
			 outlined in such applications.
				(c)Eligible
			 entitiesEntities eligible
			 for a direct grant under this section include the following:
				(1)State and local
			 governmentsUnits of State or local governments that demonstrate
			 in the application under subsection (b) an ability to promptly hire new
			 employees for work on specific public works projects carried out by such units
			 of government. Such projects must be ready to commence work no later than 2
			 months after receiving a grant under this Act and new positions of employment
			 on such projects must be for a period of not less than 6 months.
				(2)Nonprofit
			 organizationsCommunity-based
			 nonprofit organizations that demonstrate in the application under subsection
			 (b) an ability to promptly hire and effectively manage new employees for work
			 on specific projects carried out by such organizations. Such projects must be
			 ready to commence work no later than 2 months after receiving a grant under
			 this Act and new positions of employment on such projects must be for a period
			 of not less than 6 months.
				(d)ApplicationAn
			 entity seeking a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary shall determine. Such application shall, at a minimum include—
				(1)a description of the specific project,
			 including a description of the need for the project, the expected outcome, and
			 the benefit to the community;
				(2)the date on which
			 the project shall be ready to commence and the expected duration of the
			 project; and
				(3)the number of new
			 individuals that such project will employ and the duration of such
			 employment.
				(e)Nondiscrimination
			 and workplace safetyIn hiring employees and carrying out
			 projects funded under this section, an eligible entity receiving a grant under
			 this section shall comply with all applicable Federal, State, and local laws
			 pertaining to nondiscrimination and workplace safety.
			4.Employment
			 Projects by Departments of Interior and Agriculture
			(a)National Parks
			 ProjectsFrom amounts made
			 available under section 9(6), the Secretary of the Interior shall fund specific
			 public works projects in national parks. Such projects must be ready to
			 commence work no later than 2 months after being approved by the Secretary of
			 the Interior and require the contract hiring of new employees for a period of
			 not less than 6 months.
			(b)National Forest
			 Service ProjectsFrom amounts
			 made available under section 9(7), the Secretary of Agriculture shall fund
			 specific public works projects through the National Forest Service. Such
			 projects must be ready to commence work no later than 2 months after being
			 approved by the Secretary of the Interior and require the contract hiring of
			 new employees for a period of not less than 6 months.
			5.Projects eligible
			 for fundingOnly projects for
			 which new employees are to be hired shall be eligible for funding under
			 sections 3 and 4 of this Act. The Secretary of Labor shall determine the types
			 public works and community-based public interest projects that shall be
			 eligible for grants under this Act.
		6.Eligibility
			 criteria for employment
			(a)In
			 generalTo be employed in a
			 position funded under section 3 or 4 of this Act, an individual—
				(1)must be otherwise
			 unemployed;
				(2)must be a citizen
			 or legal permanent resident of the United States;
				(3)must be physically
			 capable of performing the work required by the specific project, subject to any
			 reasonable accommodations that may be made for such individual in accordance
			 with the Americans with Disabilities Act;
				(4)must be at least
			 18 years of age; and
				(5)may not be
			 enrolled as a full-time student in any institution of higher education,
			 vocational or job training school or program and may not prematurely terminate
			 such enrollment to obtain employment under this Act.
				(b)No displacement
			 of existing employees or positions of permanent employmentEmployees whose positions are funded under
			 this Act may not displace other employees whose positions are not funded under
			 this Act. An eligible entity receiving a grant under this Act may not hire an
			 employee or employees with funds under this Act for any position which the
			 eligible entity would otherwise hire a permanent employee.
			(c)Limitation on
			 use of fundsNo funds provided under this Act may be used to
			 compensate any individual employed by an eligible entity prior to that entity
			 receiving a grant under this Act. Funds made available under this Act may only
			 be used to pay wages of employees hired for the specific project for which the
			 grant was awarded.
			(d)Maximum period
			 of employmentEmployment in a position funded under section 3 or
			 4 of this Act shall be for a maximum period of 1 year.
			(e)WageIndividuals employed on projects funded
			 directly by or assisted in whole or in part by and through the Federal
			 Government pursuant to section 3 or 4 of this Act shall be paid wages at rates
			 not less than those prevailing on projects of a character similar in the
			 locality as determined by the Secretary of Labor in accordance with subchapter
			 IV of chapter 31 of title 40, United States Code (commonly referred to as the
			 Davis-Bacon Act).
			(f)Not Federal
			 employeesIndividuals employed in positions funded under any
			 grant or allocation made under this Act shall not be considered employees of
			 the Federal government.
			7.Reporting
			 requirementAny entity
			 receiving funding under section 3 of this Act, shall transmit to the Secretary
			 a report at the conclusion of the project that was the basis of such funding.
			 The report shall include a description of the number of individuals hired to
			 work on the project, the length of their employment and assessment of the
			 success of the project in light of the anticipated outcome and outlines the
			 benefits to the community from the project.
		8.DefinitionsAs used in this section—
			(1)the term
			 community-based nonprofit organization means an organization
			 exempt from taxation under section 501(c)(3) of the Internal Revenue Code (26
			 U.S.C. 501(c)(3)) but does not include an organization that—
				(A)is a religious
			 corporation, association, educational institution, or society; or
				(B)is engaged in
			 political advocacy on behalf of any political issue, candidate, or party;
			 and
				(2)the term
			 State includes the several States, the District of Columbia, the
			 territories of the United States, and Indian Tribes and tribal
			 governments.
			9.Funding from the
			 Emergency Economic Stabilization ActOf funds made available to the Secretary of
			 the Treasury under title I of the Emergency Economic Stabilization Act of 2008
			 (12 U.S.C. 5211 et seq.) that remain unobligated, the Secretary of the Treasury
			 shall—
			(1)make available to
			 the Secretary of Education $14,000,000,000 for each of fiscal years 2010
			 through 2012 for allocations to be made under section 2(a);
			(2)make available to
			 the Attorney General $2,000,000,000 for each of fiscal years 2010 through 2012
			 for allocations to be made under section 2(b);
			(3)make available to
			 the Secretary of Homeland Security $2,000,000,000 for each of fiscal years 2010
			 through 2012 for allocations to be made under section 2(c);
			(4)make available to
			 the Secretary of Commerce $2,000,000,000 for each of fiscal years 2010 through
			 2012 for allocations to be made under section 2(d);
			(5)make available to
			 the Secretary of Labor $31,000,000,000 for each of fiscal years 2010 through
			 2012 for grants to be awarded under section 3;
			(6)make available to the Secretary of the
			 Interior $4,500,000,000 for each of fiscal years 2010 through 2012 for grants
			 to be awarded under section 4(a); and
			(7)make available to
			 the Secretary of Agriculture $4,500,000,000 for each of fiscal years 2010
			 through 2012 for grants to be awarded under section 4(b).
			10.Expeditied
			 AdministrationEach Secretary
			 or Department to which funds are made available under section 9 shall expedite
			 the administration and carrying out of the programs authorized for that
			 respective Department in this Act in order that funds provided by this Act are
			 allocated or awarded to eligible entities as soon as possible after the date of
			 the enactment of this Act.
		
